DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mun et al. (US Pub: 2010/0208169 A1).
 	As to claim 2, Mun discloses a liquid crystal display device (i.e. the LCD display of figure 1-3, [0060]) comprising: 

 	a diffusing plate over the backlight (i.e. the propagation plate 132 is a diffusing plate which allows light to diffuse across the light guide area and enter the channel 135) (see Fig. 2A, [0046-0047]); and 
 	a display panel over the diffusing plate (i.e. the display panel 200 is over the plate 132 as seen in figure 2A) (see Fig. 2A, [0046-0047]), wherein the backlight comprises: a plurality of point light sources arranged in a array (i.e. as seen in figure 1-4 the point light source 110 is said to be formed by a plurality of point source which would be in an array form as them are set in a region of the display side) (see Fig. 1, [0037]); and 
 	a plurality of partitions arranged in the array (i.e. as seen in figure 2A the partitions are the unit 135 which is arranged in the array as it effectively address the light from the lighting unit 110 to form the overall transflective back light system) (see Fig. 2A, 2B, [0047-0050]), and wherein the plurality of point light sources are divided into a plurality of regions by the plurality of partitions (i.e. as seen in figure 2A and 2B, the light guide partition 135 divide the overall light effect from 110 into the regions of each of the sub divisional area that allow the reflective unit 120 to provide back light from the light source) (see Fig. 2A, 2B, [0047-0050]).
 	As to claim 3, Mun teaches the liquid crystal display device according to claim 2, wherein the plurality of point light sources comprise a plurality of light-emitting diodes 
 	As to claim 4, Mun teaches the liquid crystal display device according to claim 2, wherein the plurality of partitions comprise an organic material (i.e. Mun teaches the partition 130 formed with the organic polymer polydimethylsiloxane ) (see Fig. 1, [0040]).
	As to claim 5, Mun teaches the liquid crystal display device according to claim 2, wherein a surface of one of the plurality of partitions is a white surface (i.e. since the partition light guide 130 is formed with polydimethylsiloxane in the waveguide form its surface is substantially white as the light travel through the transparent surfaces from the RGB light filter 420 and reflective plate 450 back toward the display unit as seen in figure 5 embodiment) (see Fig. 1-5, [0040] and [0059-0060]).
	As to claim 6, Mun teaches the liquid crystal display device according to claim 2, wherein the backlight further comprises a white spacer (i.e. Mun teaches the figure 5 embodiment which uses a RGB white equivalent transmissive filter spacing element 420 which function as a spacer that is white in color for the entire light guide system 130 which together with the reflective unit 450 creates a white color for the display unit as seen in figure 5) (see Fig. 5, [0058-0060]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Van De Ven et al. (US Pub: 2002/0093607 A1) is cited to teach the figure 3 and 4 embodiment which discloses a projection type of light guide system having diffraction capacity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        January 28, 2022